DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The rejection under 112 second paragraph to claims 8 and 17 has been withdrawn.
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that Finger only teaches one spring, not multiple springs, Finger teaches spring bushing 216 (typo corrected) which equates to the dampening spring and Finger shows in Figure 3 and teaches For food processing applications, metal parts, such as blade holder 110, 110', 110", tension spring 210, inner and outer collars 220, 230, 230', half-can housing 250, mounting plates 20, handles 260, and the like are preferably stainless steel, and more preferably are corrosion-resistant, electro-polished 300-series stainless steel. Stainless steel and other metal parts may be finished to a 70 .mu.-inch surface finish for sanitary as well as appearance reasons. For food processing applications, scraper blade 120, 1120 and spring bushing 216 and bushings 30, 30A, 30B in mounting plates 20 that support blade holder rod 112 C21 L55-67. Applicant argues that Finger does not teach a pull rod, but a clamp; does pull rod 260 not connect the adjusting spring and damper spring to the support mounting as shown in Figure 3. The terms may be different, but serve the same purpose as presented in the current claim language, additional structure would be .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the sleeve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim13 is objected to because of the following informalities:  The claim depends from itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finger U.S. Patent No. 6,498,609.
Claim 1, Finger teaches a scraper system for the deflection region of belt conveyors formed of a tripper pulley 14 and comprising a tripper pulley 14 and a belt conveyor 12, comprising - at least one adjustable and spring-mounted system support 112 transverse to the direction of travel of the belt conveyor 12, to which system support one or more scraper blocks 120 made from an elastomer are interchangeably fastened next to one another C6 L65-67, the system support 112 being suspended in a rotatable manner about a support axis of rotation of 112 by means of a support mounting 20 on both sides of the tripper pulley 14 C5 L39-45, a predefinable torque being impressed on the support axis of rotation of 112 by means of a spring device 210, the predefinable torque being directed against the direction of rotation of the tripper pulley 14 C9 L45-67, and - the support axis of rotation of 112 allows a rotation of the system support 112 about such an angle of rotation as to permit a swinging-out movement of the system support 112 together with the scraper blocks 120 thereof, wherein - the spring device 200 is formed of an adjusting spring 210, a damper spring 216 coupled thereto, and a spring bolt 262 formed as a pull rod 260 that connects both springs 210,216 to the support mounting 112, and the spring bolt 262 comprises a ledge 250 which only actuates the damper spring 216 if the adjusting spring 210 has covered a predefinable spring travel via 260 C19 L15-45.  
Claim 6, Finger teaches the support axis of rotation of 112 is arranged on a tangent of the scraping line of a tripper pulley 14 Fig. 1.  

Claim 17, Finger teaches the primary scraper 120 and another belt scraper as the secondary scraper120, wherein both scrapers 120 together form a system consisting of a primary scraper and a secondary scraper 120, and the secondary scraper 120 is composed of scraper modules which comprise a blade support 110 comprising a scraper blade 120 that, forms an obtuse angle Fig. 1 4841-2841-6668 19 relative to the belt 12 in the direction of travel, and a scraper head axis of rotation, that can be freely oriented C10 L14-20.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Finger U.S. Patent No. 6,498,609 in view of Schwarze U.S. Patent No. 6,843,363.

Claim 9, Finger does not teach as Schwarze teaches the surface of the scraper block 6 and protective cap 8 at the scraping point is designed such that the scraping action is non-paring C8 L60-67. It would be obvious to one of ordinary skill to use the arrangement of Schwarze into the invention of Finger to increase efficiency and maximum use of the block.     
Claim 10, Finger does not teach as Schwarze teaches the surface of the scraper block 6 and protective cap 8 at the scraping point is designed such that the one plane of 1, which is spanned by the central axis of the tripper pulley 14 and the pressing line, intersects another plane of 1, which is applied to the upper side of the scraper blocks 6 on the pressing line, at an acute angle, and the other plane of 1 extends below the central axis of the tripper pulley 14 C8 L60-67. It would be obvious to one of ordinary skill to use the arrangement of Schwarze into the invention of Finger to increase efficiency and maximum use of the block.       
Claim 11, Finger does not teach as Schwarze teaches the protective cap 8 is angled, such that the upper side can be composed of multiple parts C8 L60-67. It would be obvious to one of ordinary skill to use the arrangement of Schwarze into the invention of Finger to increase efficiency and maximum use of the block.     
.     
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Finger U.S. Patent No. 6,498,609 in view of Gibbs U.S. Patent No. 5,016,746.
Claim 18, Finger does not teach as Gibbs teaches a primary scraper 20 makes contact in the region of the tripper pulley 14 and a secondary scraper 25 makes contact in the region of the lower run downstream of the tripper pulley 14 Fig. 2, the primary scraper 20 exerting a non-paring effect on the residual conveyed material and the secondary scraper 25 exerting a paring effect on the residual conveyed material. It would be obvious to one of ordinary skill to use the configuration of Gibbs into the invention of Finger for additional flexibility and enhance production.
Allowable Subject Matter
Claims 2-5, 8, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KAVEL SINGH/Primary Examiner, Art Unit 3651